           Case 2:19-cv-02016-KJM-JDP Document 34 Filed 02/17/21 Page 1 of 4




 1   MICHAEL R. BARRETTE (SBN 89017)
     KIMBERLY A. CASTILLO (SBN 331702)
 2   LAW OFFICE OF MICHAEL R. BARRETTE
     1168 Live Oak Blvd.
 3   Yuba City, CA 95991
     (530) 674-5996 – Telephone
 4   (530) 674-7886 – Facsimile
     mbarrettelaw@yahoo.com
 5   kacastillolaw@gmail.com
 6   Attorney for Defendant AMERICAN JANITORIAL &
     MAINTENANCE SERVICES INC.
 7
 8                                    UNITED STATES DISTRICT COURT
                                     EASTERN DISTRICT OF CALIFORNIA
 9
10
11   HARTFORD UNDERWRITERS                              CASE NO.: 2:19-CV-02016-KJM-JDP
     INSURANCE COMPANY,
12                                                      Assigned to:
                    Plaintiff,                          Chief Judge Kimberly J. Mueller
13
14          vs.                                         JOINT STIPULATION TO CONTINUE
                                                        PRETRIAL AND TRIAL DEADLINES
15   AMERICAN JANITORIAL &                              AND ORDER
16   MAINTENANCE SERVICES INC.,
                    Defendant.                          JURY TRIAL
17                                                  /
18
            IT IS HEREBY STIPULATED AND AGREED by and between the undersigned
19
     counsel for all parties that:
20
            WHEREAS, Plaintiff HARTFORD UNDERWRITERS INSURANCE COMPANY filed
21
     their Complaint on October 4, 2019 in the United States District Court for the Eastern District of
22
     California;
23
            WHEREAS, counsel for the parties have worked diligently to prepare their cases and to
24
     move forward expeditiously with discovery.
25
            WHEREAS, the President of the United States has declared a national emergency in
26
     response to the outbreak of COVID-19, also known as the “Coronavirus” (Donald J. Trump,
27
     Proclamation on Declaring a National Emergency Concerning the Novel Coronavirus Disease
28
     LAW OFFICES OF                            JOINT STIPULATION TO CONTINUE
     MICHAEL R. BARRETTE                       PRETRIAL AND TRAIL DEADLINES AND ORDER
                                                    1
           Case 2:19-cv-02016-KJM-JDP Document 34 Filed 02/17/21 Page 2 of 4




 1   (COVID-19) Outbreak (Mar. 13, 2020), https://www.whitehouse.gov/presidential-
 2   actions/proclamation-declaring-national-emergency-concerning-novel-coronavirus-disease-covid-
 3   19-outbreak/;
 4          WHEREAS, the Governor of the State of California declared a state of emergency on
 5   March 4, 2020 in response to the outbreak of COVID-19 which has been followed by local and
 6   statewide orders since and to current;
 7          WHEREAS, one of Defendant AMERICAN JANITORIAL & MAINTENANCE
 8   SERVICES INC.’s person most knowledgeable and person essential to the discovery process
 9   has health issues that inhibited the speed at which Defendant AMERICAN JANITORIAL &
10   MAINTENANCE SERVICES INC. was able to produce complete written discovery responses
11   and for which Plaintiff HARTFORD UNDERWRITERS INSURANCE COMPANY granted
12   reasonable extensions.
13          WHEREAS, Plaintiff HARTFORD UNDERWRITERS INSURANCE COMPANY
14   required sufficient time to review Defendant AMERICAN JANITORIAL & MAINTENANCE
15   SERVICES INC.’s discovery responses before Plaintiff HARTFORD UNDERWRITERS

16   INSURANCE COMPANY was prepared to scheduled depositions.

17          WHEREAS, Defendant AMERICAN JANITORIAL & MAINTENANCE SERVICES

18   INC propounded written discovery on Plaintiff HARTFORD UNDERWRITERS

19   INSURANCE COMPANY, served December 28, 2020 via US Mail.

20          WHEREAS, Defendant AMERICAN JANITORIAL & MAINTENANCE SERVICES

21   INC requires sufficient time to review Plaintiff HARTFORD UNDERWRITERS

22   INSURANCE COMPANY’s discovery responses.

23          WHEREAS, the parties mutual depositions of one another and depositions of witnesses

24   must be delayed beyond the current trial setting order’s deadlines due to the delay of the
     written discovery process caused by COVID-19, Defendant AMERICAN JANITORIAL &
25
     MAINTENANCE SERVICES INC.’s person most knowledgeable health issues and the
26
     COVID-19 safety requirements, both advised and mandatory, which limited access to certain
27
     work places and document repositories.
28
     LAW OFFICES OF                           JOINT STIPULATION TO CONTINUE
     MICHAEL R. BARRETTE                      PRETRIAL AND TRAIL DEADLINES AND ORDER
                                                   2
           Case 2:19-cv-02016-KJM-JDP Document 34 Filed 02/17/21 Page 3 of 4




 1          WHEREAS, the Court ordered fact discovery cut-off date of FEBRUARY 1, 2021,
 2   hearings on dispositive motions for MARCH 12, 2021 and a Settlement Conference to be
 3   completed by APRIL 2, 2021.
 4          WHEREAS, counsel for the parties have met and conferred regarding the long-term
 5   impact of the national emergency, including shelter-in-place orders in effect throughout the
 6   country, on preparing this case for trial, including obtaining records; locating, interviewing, and
 7   deposing percipient witnesses; deposing treating physicians; and deposing corporate witnesses
 8   of defendants.
 9          WHEREAS, all parties agree that the continuing national emergency in response to the
10   outbreak of COVID-19 and essential persons health concerns necessitate a continuance of pre-trial
11   deadlines in order to allow the parties to adequately prepare their cases for trial.
12          Based on the foregoing, the parties propose and stipulate that the case schedule be
13   revised as follows:
14                Fact discovery cut-off: May 3, 2021;
15                Hearings on dispositive motions: June 11, 2021;
16                Settlement Conference to be completed by: July 9, 2021.
17          Pursuant to Local Rule 5-4.3.4(a)(2)(i), the filing party hereby attests that all signatories
18   listed, and on whose behalf the filing is submitted, concur in this filing’s content and have
19   authorized this filing.
20   Dated: February 2, 2021                     By: /s/ Clay Coelho
                                                 Clay A. Coelho, Attorney for Plaintiff HARTFORD
21                                               UNDERWRITERS INSURANCE COMPANY
22
23   Dated: February 2, 2021                     By: /s/ Michael Barrette
                                                 Michael R. Barrette, Attorney for Defendant
24                                               AMERICAN JANITORIAL & MAINTENANCE
                                                 SERVICES, INC.
25
26          NOW, THEREFORE, IT IS HEREBY STIPULATED by and between the parties,
27   through their respective counsel that:
28
     LAW OFFICES OF                              JOINT STIPULATION TO CONTINUE
     MICHAEL R. BARRETTE                         PRETRIAL AND TRAIL DEADLINES AND ORDER
                                                      3
          Case 2:19-cv-02016-KJM-JDP Document 34 Filed 02/17/21 Page 4 of 4




 1     1. Fact discovery cut-off is now May 3, 2021;
 2     2. Hearings on dispositive motions is now June 11, 2021;
 3     3. Settlement Conference to be completed by July 9, 2021.
 4
 5                                               ORDER
 6        The court ORDERS that:
 7        1.    Fact discovery cut-off is now May 3, 2021;
 8        2.    Hearings on dispositive motions is now June 18, 2021; and
 9        3.    Settlement Conference to be completed by July 9, 2021.
10        IT IS SO ORDERED.
11   DATED: February 16, 2021
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     LAW OFFICES OF                        JOINT STIPULATION TO CONTINUE
     MICHAEL R. BARRETTE                   PRETRIAL AND TRAIL DEADLINES AND ORDER
                                                4
